Exhibit 10.1 CREDIT AGREEMENT THIS CREDIT AGREEMENT is entered into and effective as of May 21, 2014, by and between MERCANTILE BANK CORPORATION, a Michigan corporation and a registered bank holding company (the “ Company ”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “ Lender ”). RECITALS The Company has requested that the Lender extend to it credit in the aggregate principal amount of $11,000,000 in the form of a Term Loan. The Lender has agreed to extend credit to the Company upon all of the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual agreements contained herein, the receipt and sufficiency of all such consideration being hereby acknowledged, the parties agree as follows: AGREEMENT SECTION 1 DEFINITIONS AND TERMS 1.1 Definitions . As used in this Agreement, the following terms have the following meanings: “ Affiliate ” shall mean, as to any Person, any (a) director or officer of such Person, or (b)Person directly or indirectly controlling or controlled by, or under direct or indirect common control with, such Person. A Person shall be deemed to control another Person if the controlling Person directly or indirectly, either individually or together with (in the case of an individual) his spouse, lineal descendants and ascendants and brothers or sisters by blood or adoption or spouses of such descendants, ascendants, brothers and sisters, owns fifteen percent (15%) or more of any class of voting securities of the controlled Person or possesses, directly or indirectly, the power to direct, or cause the direction of, the management or policies of the controlled Person, whether through the ownership of voting securities, through common directors, trustees or officers, by contract or otherwise. “ Agreement ” shall mean this Credit Agreement, as amended, supplemented, modified or extended from time to time. “ Bank Subsidiary ” shall mean Mercantile Bank, and any Person which is now or hereafter an “insured depository institution” within the meaning of 12 U.S.C. Section1831(c), as amended, and which is now or hereafter “controlled” by the Company within the meaning of 12 U.S.C. Section 1841(a), as amended. “ Bank Subsidiary Indebtedness ” shall mean all (a) indebtedness of a Bank Subsidiary for borrowed money; (b)indebtedness for the deferred purchase price of property or services for which a Bank Subsidiary is liable; (c) obligations of a Bank Subsidiary which are evidenced by notes, acceptances or other instruments; (d) obligations under leases which are or should be, in accordance with GAAP, recorded as capital leases for which obligations the Bank Subsidiary is liable; and (e) unfunded obligations of the Bank Subsidiary to any Employee Plan; provided that Bank Subsidiary Indebtedness shall not include any liabilities incurred by a Bank Subsidiary in the ordinary course of business which do not exceed $500,000. “ Business Day ” shall mean any day (other than a Saturday or Sunday) on which commercial banks are open for business in Milwaukee, Wisconsin and New York, New York. “ Change of Control ” shall mean (a) the acquisition by any Person, or two (2) or more Persons acting in concert, of the beneficial ownership (within the meaning of Rule 13d-3 of the Securities and Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of the outstanding shares of voting ownership interests of the Company, or (b)the lease, sale or transfer or other disposition of all or substantially all of the assets of the Company or any Bank Subsidiary in one or a series of transactions to any Person, or two (2) or more Persons acting in concert. “Change of Control” shall not include, however, any of the foregoing transactions among Subsidiaries of the Company. “ Code ” shall mean the Internal Revenue Code of 1986, as amended, and any successor statute, together with the regulations and published interpretations thereunder, in each case as in effect from time to time. “ Default ” shall mean an event which with the giving of notice or the passage of time or both would constitute an Event of Default. “
